DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 19 September 2022.  Claims 17-30 and 32-36 are currently pending of which claims 17-23 are currently amended, claims 28-30, 32, 35 and 36 are withdrawn.  Claims 1-16 and 31 have been cancelled.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 19 September 2022.  The rejections to the claims presented in the Office Action of 18 May 2022 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-19, 23-27, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document No. FR 3 040 397 to Chemla (Chemla) in view of US Patent No. 5,292,405 to Wicks (Wicks) and further in view of US Patent Application Publication No. 2017/0107899 to Haring (Haring).
As to claim 17, Chemla teaches a system comprising a device for producing hydrogen, and thus a device capable of performing the functional language of “for reducing a fuel consumption of a vehicle”, the device comprising an enclosure (2/3), an inlet (14) for bringing a fluid into the device, an outlet (40) to release the fluid from the device, and a plurality of conductive plates arranged in the enclosure so as to define compartment, the plurality of conductive plates comprising, in order, a first end plate (7) forming a first anode, intermediate plates (N) at a floating electric potential, an intermediate plate forming a fist cathode (10), intermediate plates (N) at a floating electric potential, an intermediate plate (8) forming a second anode, intermediate plates (N) at a floating electric potential, and a second end plate (4) forming a second cathode.  Chemla further teaches that the device comprises an electricity supply device (DC source) connected to the anodes and the cathodes  (Translation Pages 4 and 5; Figures 1 and 2). 
However, Chemla fails to further teach that the compartment are connected with a fluidic passage formed of offset alternating lower and upper openings such that the fluid only passes between chambers through these openings such that the fluid moves up in a first one of the compartments and down in a consecutive one of the compartments.  
However, Wicks also discusses bipolar plates stacked electrolytic cell arrangements and teaches that turbulence can be increased be providing the flow path through the cells as a serpentine flow path through alternating offset upper and lower holes provided through the plates such that the flow path passes only through these holes and flows in a first direction in a first chamber and an opposite second direction in an adjacent chamber (Column 3, Line 18-50; Column 4, Lines 6-21; Figures 1 and 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the plates of Chemla with alternating offset upper and lower holes such that the fluid passes only through these holes such that the fluid moves up in one compartment and down in an adjacent compartment in order to increase turbulence, and thus efficiency in gas production and removal, as taught by Wicks.  
However, while Chemla teaches that the device is utilized for the production of hydrogen from water, Chemla is silent as to any specific use of this hydrogen, focusing instead on the cell for the actual production (Abstract).  However, Haring also discusses the electrolytic production of hydrogen from water and teaches that the cell should be incorporated into an internal combustion vehicle in order to increase the efficiency (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the cell of Chemla with an internal combustion engine system in order to utilize the hydrogen produced by the cell of Chemla to increase the efficiency of an internal combustion vehicle as taught by Haring.  Haring teaches that this system comprises a combustion device (200) and a fluidic communication means (62) for connecting the hydrogen output from the cell to the combustion device (Paragraph 0032; Figure 1).
As to claims 18 and 19, the combination of Chemla, Wicks and Haring teaches the apparatus of claim 17.  As discussed above, Wicks teaches that the upper and lower openings comprise holes passing through each plate, thus the intermediate and end plates (Figures 1 and 3).
As to claim 23, the combination of Chemla, Wicks and Haring teaches the apparatus of claim 17.  Chemla further teaches that the conductive plates are kept apart by spacers (11/12) (Translation Page 5).
As to claim 24, the combination of Chemla, Wicks and Haring teaches the apparatus of claim 17.    Chemla further teaches that the conducive plates are square rectangular (Abstract); however, mere changes in shape are not patentably significant (MPEP 2144.04 IV B). 
As to claims 25, 33 and 34, the combination of Chemla, Wicks and Haring teaches the apparatus of claim 17.  Chemla further teaches that all of the conductive plates of the plurality of conductive plates are made of the same material, stainless steel (Inox) (Translation Page 4).
As to claim 26, the combination of Chemla, Wicks and Haring teaches the apparatus of claim 25.  Haring further teaches that the fluidic communication means comprises a filtration device (Paragraph 0064).
As to claim 27, the combination of Chemla, Wicks and Haring teaches the apparatus of claim 26.  Haring further teaches that the fluidic communication means comprises a backflow preventing device (one-way check valve) (Paragraph 0033).

Claims 17, 20-27, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chemla in view of US Patent Application Publication No. 2004/0140218 to Gavrel et al. (Gavrel) and further in view of Haring.
As to claims 17, 20 and 21, Chemla teaches a system comprising a device for producing hydrogen, and thus a device capable of performing the functional language of “for reducing a fuel consumption of a vehicle”, the device comprising an enclosure (2/3), an inlet (14) for bringing a fluid into the device, an outlet (40) to release the fluid from the device, and a plurality of conductive plates arranged in the enclosure so as to define compartment, the plurality of conductive plates comprising, in order, a first end plate (7) forming a first anode, intermediate plates (N) at a floating electric potential, an intermediate plate forming a fist cathode (10), intermediate plates (N) at a floating electric potential, an intermediate plate (8) forming a second anode, intermediate plates (N) at a floating electric potential, and a second end plate (4) forming a second cathode.  Chemla further teaches that the device comprises an electricity supply device (DC source) connected to the anodes and the cathodes  (Translation Pages 4 and 5; Figures 1 and 2). 
However, Chemla fails to further teach that the compartment are connected with a fluidic passage formed of offset alternating lower and upper openings such that the fluid only passes between chambers through these openings such that the fluid moves up in a first one of the compartments and down in a consecutive one of the compartments.  
However, Gravel also discusses a stack of cell plates forming an electrolytic cell comprising  perpendicular chambers and teaches that the electrode plates should each comprise offset alternating upper and lower openings, in the form of a singular rectangular slit, in order to develop a meandering or sinuous flow path through the apparatus wherein one chamber has an upwards flow and an adjacent chamber has the opposite downwards flow (Paragraph 0046; Figures 15 and 16).
Therefore, it would have been obvious to form the plates of Chemla each with a singular slit in an offset and alternating manner in order to allow for the creating of a meandering or sinuous flow path, thus allowing more treatment time of the fluid as it flows, as taught by Gravel.  
However, while Chemla teaches that the device is utilized for the production of hydrogen from water, Chemla is silent as to any specific use of this hydrogen, focusing instead on the cell for the actual production (Abstract).  However, Haring also discusses the electrolytic production of hydrogen from water and teaches that the cell should be incorporated into an internal combustion vehicle in order to increase the efficiency (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the cell of Chemla with an internal combustion engine system in order to utilize the hydrogen produced by the cell of Chemla to increase the efficiency of an internal combustion vehicle as taught by Haring.  Haring teaches that this system comprises a combustion device (200) and a fluidic communication means (62) for connecting the hydrogen output from the cell to the combustion device (Paragraph 0032; Figure 1).
As to claims 22 and 31, the combination of Chemla, Gavrel and Haring teaches the apparatus of claim 20.  Gavrel fails to specifically teach the wide if the slits across the conductive plates.  However, mere changes in size/proportion are not patentably significant (MPEP 2144.04 IV A).
As to claim 23, the combination of Chemla, Gavrel and Haring teaches the apparatus of claim 17.  Chemla further teaches that the conductive plates are kept apart by spacers (11/12) (Translation Page 5).
As to claim 24, the combination of Chemla, Gavrel and Haring teaches the apparatus of claim 17.  Chemla further teaches that the conducive plates are square rectangular (Abstract); however, mere changes in shape are not patentably significant (MPEP 2144.04 IV B).
As to claims 25, 33 and 34, the combination of Chemla, Gavrel and Haring teaches the apparatus of claim 17.  Chemla further teaches that all of the conductive plates of the plurality of conductive plates are made of the same material, stainless steel (Inox) (Translation Page 4).
As to claim 26, the combination of Chemla, Gavrel and Haring teaches the apparatus of claim 25. Haring further teaches that the fluidic communication means comprises a filtration device (Paragraph 0064).
As to claim 27, the combination of Chemla, Gavrel and Haring teaches the apparatus of claim 26.  Haring further teaches that the fluidic communication means comprises a backflow preventing device (one-way check valve) (Paragraph 0033).

Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.
Applicants first argue that Chemla fails to teach an embodiment wherein the first end plate is an anode and the second end plate is a cathode, arguing that Chemla teaches only that there must be an even number of cells such that the first and second end plates are of the same polarity; however, the Examiner disagrees.  While Chemla does teach a preferred embodiment of six cells wherein the first and second end plates are of the same polarity, Chemla further specifically teaches that the cell can comprise merely three cell with end plates of opposite polarity (Abstract; Figure 2).
Applicants further argue that Chemla fails to teach that the flow path through the cell is serpentine.   The Examiner does not disagree.  However, Applicants further argue that neither Wicks nor Gavrel renders obvious these features.   However, the Examiner disagrees.  
Applicants argue that the cell of Wicks has too many disparities from that of Chemla in order to allow for proper combination.  The Applicants argue that one of these disparities includes hydrogen generation as a primary product vs. hydrogen generation as a byproduct; however, the Examiner maintains that regardless of the desirability of the hydrogen, or any gas for that matter, the teachings would still remain applicable to be each other.  Applicants further argue that one of these disparities includes square plates vs. circular plates; however, the Examiner maintains that one of ordinary skill in the art would consider a simple matter such as the shape of the electrode plates to prevent any teaching of the two systems to be applicable to each other.  Applicants further argue that one of these disparities is a single symmetrical stack of electrodes vs. two back-to-back stacks of electrodes; however, in addition to the Examiner disagreement with the symmetrical arguments as discussed above, the Examiner maintains that the use of two stacks vs. a single stack would again not render the teachings irrelevant to each other.  Applicants argue that another one of these disparities comprises a liquid and gaseous output vs. a liquid and liquid output.  However, the Examiner maintains that it is well known in the art to perform the gaseous separation outside of the cell and one of ordinary skill in the art at the time of filing would not find this difference significant enough to make the reference not combinable.  Applicants further argue that one of these disparities includes a horizontal working direction vs. a vertical working orientation; however, the Examiner maintains that one of ordinary skill in the art would consider a simple matter such as orientation to prevent any teaching of the two systems to be applicable to each other.  Applicants further argue that these disparities include a dry cell vs. a wet cell and no flow requirement vs. a turbulent flow requirement.  However, the Examiner maintains that these are the modification being advantageously made to Chemla in view of Wicks in order to increase the efficiency of hydrogen gas production and removal from the apparatus as taught by Wicks.  
Applicants similarly argue that the cell of Gavrel has too many disparities from that of Chemla in order to allow for proper combination.  The Applicants argue that one of these disparities includes hydrogen generation as a primary product vs. hydrogen generation as a byproduct; however, the Examiner maintains that regardless of the desirability of the hydrogen, or any gas for that matter, the teachings would still remain applicable to be each other.  Applicants further argue that one of these disparities is a symmetrical stack of electrodes vs. an asymmetrical stack of electrodes; however, the Examiner has already discussed above the disagreement with the symmetrical arguments as discussed above.  Applicants further argue that one of these disparities includes a stack of electrodes including some with floating potential vs. a stack with each electrode having an applied potential; however, the Examiner maintains that one of ordinary skill in the art would consider the application of polarity to the plates to prevent any teaching of the two systems to be applicable to each other.  Applicants further argue that these disparities include a dry cell vs. a wet cell and no flow requirement vs. a turbulent flow requirement.  However, the Examiner maintains that these are the modification being advantageously made to Chemla in view of Gavrel in order to allow for more residence time in the cell, thus increasing the efficiency of the cell.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794